                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 CRAIG CUNNINGHAM,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )         NO. 3:16-cv-02500
v.                                                 )
                                                   )         JUDGE CAMPBELL
 SEVEN90, LLC, et al.,                             )         MAGISTRATE JUDGE
                                                   )         NEWBERN
        Defendants.                                )

                                              ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 75) recommending this matter be dismissed without prejudice under Federal Rule of

Civil Procedure 41(b) for failure to prosecute.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 75 at 8). No objections

have been filed. In fact, Plaintiff has not made any filings in this case for over a year.

       The Court has reviewed the Report and Recommendation (Doc. No. 75) and concludes that

it should be ADOPTED and APPROVED. Accordingly, this action is DISMISSED WITHOUT

PREJUDICE.

       The Clerk is directed to close the file.

       It is so ORDERED.


                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:16-cv-02500 Document 76 Filed 07/17/20 Page 1 of 1 PageID #: 313
